Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  January 04, 2017

The Court of Appeals hereby passes the following order:

A17D0189. SK EMPIRE, LLC v. SOHAN ENTERPRISES, INC.

      Sohan Enterprises, Inc. filed a dispossessory action against SK Empire, LLC
in magistrate court. Following an adverse ruling, SK Empire appealed to the superior
court. On November 15, 2016, the superior court entered a judgment in favor of
Sohan Enterprises. On December 5, 2016, SK Empire filed this application for
discretionary appeal. Sohan Enterprises has filed a motion to dismiss the application
as untimely filed.
      Generally, an application for discretionary appeal must be filed within 30 days
of entry of the order sought to be appealed. OCGA § 5-6-35 (d). But the underlying
subject matter of an appeal controls over the relief sought in determining the proper
appellate procedure. Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994).
The underlying subject matter here is a dispossessory action. OCGA § 44-7-56
provides that “any” appeal from a dispossessory judgment must be filed within seven
days of the date the judgment was entered. Ray M. Wright, Inc. v. Jones, 239 Ga.
App. 521, 522 (521 SE2d 456) (1999) (emphasis supplied); see also Radio Sandy
Springs v. Allen Road Joint Venture, 311 Ga. App. 334 (715 SE2d 752) (2011).
      Because this application was filed 20 days after the superior court’s order was
entered, it is untimely. “The filing deadline is jurisdictional, and this Court is unable
to accept an untimely application.” In the Interest of B. R. F., 338 Ga. App. 762 (791
SE2d 859) (2016). Accordingly, the motion to dismiss filed by Sohan Enterprises is
hereby GRANTED, and this application is DISMISSED for lack of jurisdiction.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/04/2017
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.